Locher, J.,
concurring. I concur in the judgment and opinion of the per curiam decision and assert a further consideration therefor.
Pursuant to R. C. 731.29, this legislative amendment, Ordinance No. 6-80, would automatically have full force and effect 30 days after it was filed with the mayor of Granville if no valid referendum petition were submitted. Therefore, in a referendum matter, when time is of the essence and no other recourse is available to place this matter before the electorate, the granting of the writ is proper.
In fact, the question presented arises from the issuance of a certified rather than a verified copy of the ordinance from the clerk of council, who is a respondent herein.
The issuance of extraordinary writs should be granted circumspectly, but all factors considered in this case, the issuance of the extraordinary writ of mandamus is proper.